Hurlbutt, J.P., and Fahey, J.
(dissenting in part). We respectfully dissent in part and would affirm the order. We agree with the majority that Supreme Court properly granted those parts of the motion of defendant Central New York Regional Transportation Authority, also known as Centro, Inc., and defendant bus driver (collectively, Centro defendants) for summary judgment dismissing the claims alleging violations of the Vehicle and Traffic Law against them, as well as the motion of defendant City of Syracuse (City), defendant City School District (School District), and defendant Board of Education of the School District for summary judgment dismissing the complaint against them. In our view, however, the court also properly granted that part of the motion of the Centro defendants for summary judgment dismissing the common-law negligence claim against them. We cannot agree with the majority that the driver of a city bus that is neither painted yellow nor equipped with the flashing lights and stop signs utilized by school buses has a duty to ensure that a student passenger has safely crossed the street. Indeed, with respect to the common-law negligence claim against the Centro defendants, their “duty to [plaintiff’s son] as a passenger terminated when [he] alighted safely on the curb” (Kramer v Lagnese, 144 AD2d 648, 649 [1988]; see Wisoff v County of Westchester, 296 AD2d 402 [2002]; Sigmond v Liberty Lines Tr., 261 AD2d 385, 387 [1999]). Eresent — Hurlbutt, J.E, Fahey, Feradotto, Green and Gorski, JJ.